Citation Nr: 0831158	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-22 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a June 4, 1968, rating decision involved clear 
and unmistakable error (CUE) in awarding a 10 percent 
disability rating for duodenal ulcer and hiatal hernia with 
diarrhea and a history of amebiasis and acute proctitis.

2.  Entitlement to a rating in excess of 30 percent for 
duodenal ulcer, hiatal hernia, diarrhea, history of 
amebiasis, acute proctitis, and ulcerative colitis.

3.  Entitlement to an effective date earlier than September 
13, 1999, for the award of a 30 percent rating for duodenal 
ulcer, hiatal hernia, diarrhea, history of amebiasis, acute 
proctitis, and ulcerative colitis.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2002 and 
October 2006 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The record shows that 
in September 2005 the veteran testified at a personal hearing 
before an undersigned Veterans Law Judge and in April 2008 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  Copies of the transcripts of these 
hearings are of record.  As VA regulations require that the 
judge presiding over a hearing participate in the decision, 
this case must be decided by a panel of three Veterans Law 
Judges.  See 38 C.F.R. § 20.707 (2007).  

The issues of entitlement to a rating in excess of 30 percent 
for duodenal ulcer, hiatal hernia, diarrhea, history of 
amebiasis, acute proctitis, and ulcerative colitis and 
entitlement to an effective date earlier than September 13, 
1999, for the award of a 30 percent rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  In an unappealed June 4, 1968, rating decision the RO 
established service connection for duodenal ulcer and hiatal 
hernia with diarrhea and a history of amebiasis and acute 
proctitis and assigned a 10 percent rating.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The June 4, 1968, rating decision establishing service 
connection for duodenal ulcer and hiatal hernia with diarrhea 
and a history of amebiasis and acute proctitis and assigning 
a 10 percent rating was not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
(West 2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  A review of the record, however, reveals the veteran 
was provided a VCAA notice addressing his CUE claim in March 
2007.

As a preliminary matter, the Board notes the veteran claims 
that a higher retroactive evaluation is warranted under the 
provisions of 38 C.F.R. § 3.156 because of the receipt of 
additional service medical records.  VA regulations refer to 
the "retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department."  38 C.F.R. 
§ 3.156(c) (2007).  "Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except that it may be affected by the 
filing date of the original claim."  Id.  While it is 
unclear if this regulation applies in a case such as this 
where service connection was previously established, the 
Board finds it is not relevant to the CUE claim addressed in 
this decision and is better addressed in the earlier 
effective date issue remanded for additional development.  
For similar reasons the Board will not address the merits of 
the veteran's alternative claims that rating decisions in 
November 1967 and June 1968 remain open because he was not 
properly notified of the determinations and his appellate 
rights.  

CUE Claim
Pertinent Laws and Regulations

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2007).  
The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a breach of a duty to 
assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  

The Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provided:

Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, 7345, and 7346 will not be 
combined with each other.  A single evaluation 
will be assigned which reflects the predominant 
disability picture, with elevation to the next 
higher evaluation where the severity of the 
overall disability warrants such elevation.  
38 C.F.R. § 4.114 (1967).

It is significant to note that regulatory amendments have 
been made to the schedular criteria for evaluating diseases 
of the digestive system, but that the criteria for evaluating 
the specific disorders at issue here were unchanged.  

In 1967, the Schedule for Rating Disabilities (Rating 
Schedule). 38 C.F.R. Part 4, provided: 

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four 
or more times a year
40

Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (1967)

731
9
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Rati
ng

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild, disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (1967)


7321
Amebiasis:
Rating

Mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, 
chronic constipation interrupted by diarrhea
10

Asymptomatic
0
Note: Amebiasis with or without liver abscess is parallel in 
symptomatology with ulcerative colitis and should be rated on 
the scale provided for the latter. Similarly, lung abscess 
due to amebiasis will be rated under the respiratory system 
schedule, diagnostic code 6809.
38 C.F.R. § 4.114, Diagnostic Code 7321 (1967)

732
3
Colitis, ulcerative:
Ratin
g

Pronounced; resulting in marked malnutrition, 
anemia, and general debility, or with serious 
complication as liver abscess
100

Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions.
60

Moderately severe; with frequent exacerbations
30

Moderate; with infrequent exacerbations
10
38 C.F.R. § 4.114, Diagnostic Code 7323 (1967)

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (1967)

Factual Background and Analysis

The evidence of record at the time of the June 1968 
determination included an October 1967 service department 
medical board examination report noting a history of bloody 
stools over the previous four weeks with eight to ten bowel 
movements per day associated with diarrhea and lower 
abdominal cramping pain.  It was also noted that while in 
Vietnam the veteran had been provided a diagnosis of 
amebiasis after he developed diarrhea with bloody stools.  
During the course of hospitalization five stools for ova and 
parasites were negative, but feces bacterial cultures 
revealed E. coli and aerobacter.  Sigmoidoscopy revealed the 
bowel wall was erythematous, glistening, with a diffusely 
pebbled surface.  There were scattered superficial bleeding 
ulcers, but aspirate revealed no parasites.  The diagnosis 
was ulcerative proctitis.

Private medical reports dated in December 1967 and January 
1968 noted diagnoses of moderately severe, acute duodenal 
ulcer and moderately severe, acute ulcerative colitis.  It 
was noted that physical findings of the lower sigmoid and 
rectum included multiple ulcerated areas with clotted blood.  
An upper gastrointestinal series revealed a moderate 
pylorospasm with an acute active duodenal ulcer in the center 
of the bulb and X-rays of the colon revealed a very irritable 
colon with ulcerations starting near the splenic flexure and 
extending to the rectum.  

On VA examination in March 1968 the veteran reported that he 
took medication for his gastrointestinal problems and had to 
stay on a bland diet.  He reported he had approximately six 
episodes of diarrhea each day with some occasional mild 
spotting of blood in stool.  He described pain of a cramp-
like nature that might occur either during the daytime or 
awaken him from sleep.  His weight was 150 pounds (lbs), 
which was his maximum weight over the previous year.  His 
build and state of nutrition was reported as medium.  The 
examiner noted that the veteran looked somewhat toxic by 
general appearance.  The diagnoses included a history of 
ulcerative colitis and a history of hiatal hernia.  An X-ray 
examination report noted a colon study revealed no 
infiltrating or constricting lesion, diverticula, nor acute 
irritation.  No ulceration was identified and there was no 
evidence of the usual late changes of a chronic ulcerative 
colitis.  Hematology testing revealed that hemoglobin was 
14.4 g/dl and hematocrit was 45.  The diagnosis was 
essentially negative colon study with no findings of chronic 
ulcerative colitis, acute irritation, or ulcerations.  

The June 1968 rating decision granted service connection for 
duodenal ulcer and hiatal hernia, with diarrhea, a history of 
amebiasis, and acute proctitis.  A 10 percent rating was 
assigned based upon complaints of diarrhea and dietary 
restrictions under diagnostic code 7305 (duodenal ulcer).  It 
was noted the veteran had been treated in December 1967 for 
what was first thought to be ulcerative colitis, but that the 
diagnosis was later changed to acute proctitis.  

In statements and personal hearing testimony the veteran, in 
essence, claims that VA should have obtained additional 
service medical records or conducted additional examinations 
prior to awarding service connection in June 1968.  At the 
Board hearing in April 2008 the veteran's attorney asserted 
that the criteria applicable in June 1968 warranted either a 
30 or a 40 percent rating because the record was not fully 
developed and because pertinent service medical reports were 
not added to the record until 1998.  It was also asserted 
that subsequent treatment reports indicated the veteran's 
gastrointestinal disability was never mild.  

Based upon the evidence and law existing at the time of the 
June 4, 1968, rating decision, the Board finds there was no 
CUE in that decision.  The veteran's claims of CUE are, in 
essence, no more than a simple disagreement as to how the 
facts were weighed or evaluated or assertions that VA 
violated a duty to assist.  Although the private medical 
reports of record noted diagnoses of moderately severe 
duodenal ulcer and ulcerative colitis, it was also noted that 
these disorders were acute.  There is no indication from the 
January 1968 private medical report that the veteran's 
duodenal ulcer or ulcerative colitis symptoms were recurrent 
or chronic.  On subsequent VA examination in March 1968 colon 
study X-rays were obtained and were essentially negative with 
no findings of chronic ulcerative colitis, acute irritation, 
or ulcerations.  The veteran's gastrointestinal problems at 
the time of the March 1968 VA examination are shown to have 
required medication and dietary restrictions, with subjective 
report of six episodes of diarrhea each day, some occasional 
mild spotting of blood in stool, and occasional pain of a 
cramp-like nature.  His weight was 150 lbs and this was his 
maximum weight over the previous year.  His build and state 
of nutrition was reported as medium.  The examiner noted the 
veteran looked somewhat toxic by general appearance, but 
there was no indication this was attributable to his 
gastrointestinal problems.  

The Board finds there was no undebatable evidence of record 
in June 1968 demonstrating that the veteran's predominant 
gastrointestinal disability warranted more than a 10 percent 
rating nor that elevation to the next higher disability 
evaluation was warranted by the severity of the overall 
disability.  There was no evidence at that time that the 
veteran had chronic duodenal ulcer symptoms with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  Nor was there evidence of any impairment of 
health manifested by anemia and weight loss.  The objective 
medical findings of the March 1968 VA examination are not 
indicative of a severe impairment manifested by diarrhea with 
more or less constant abdominal distress as a result of 
chronic proctitis or chronic irritable bowel syndrome 
disabilities.  In fact, the March 1968 VA examiner provided a 
diagnosis only of ulcerative colitis, by history, with 
reference to the barium enema report.  No comments were 
provided as to the veteran's subjective report of symptoms of 
daily diarrhea, but the reference barium enema study was 
essentially negative.  

Although an October 1967 medical board report noted the 
veteran was admitted with reports of eight to ten bowel 
movements per day with bloody diarrhea and cramping, after 
treatment with a regular diet and medication there was a 
rapid improvement in symptoms and his bowel movements became 
formed and regular with no evidence of gross blood.  A 
diagnosis of ulcerative proctitis was provided at that time 
without opinion as to whether the disorder was considered to 
be chronic.  The March 1968 VA X-ray colon study revealed no 
infiltrating or constricting lesion and no diverticula or 
acute irritation.  No diagnosis of proctitis or irritable 
bowel syndrome was provided in either the January 1968 
private medical report or the March 1968 VA examination 
report.

The Board also notes that for a disability due to amebiasis a 
maximum 10 percent rating is provided for mild 
gastrointestinal disturbance, lower abdominal cramps, nausea, 
gaseous distention, and chronic constipation interrupted by 
diarrhea.  It is noted, however, that amebiasis with or 
without liver abscess is parallel in symptomatology with 
ulcerative colitis and should be rated on the scale provided 
for that disorder.  

The Board finds that at the time of the June 1968 rating 
decision the evidence of record did not demonstrate the 
veteran's ulcerative colitis was a chronic disability 
manifested by a moderately severe impairment with frequent 
exacerbations nor associated with malnutrition, anemia, 
general debility, or liver abscess.  While the veteran 
complained of daily episodes of diarrhea with occasional 
bloody spotting, the March 1968 X-ray barium enema study 
revealed no evidence of chronic ulcerative colitis nor acute 
irritation.  Again, the Board notes the January 1968 private 
medical report specifically described the veteran's 
ulcerative colitis disorder as acute.  

There was also no evidence that the veteran's hiatal hernia 
was manifested at that time by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which was productive of a considerable 
impairment of health.  A June 1967 service medical report 
noted diagnoses including esophageal hiatus hernia with 
reflux were appropriate, but that as long as the veteran 
remained on a bland diet with liberal use of antacids he 
remained asymptomatic.  No symptoms apparently attributable 
to a hiatal hernia disorder were report in either the January 
1968 private medical report or the March 1968 VA examination 
report.  

Although a September 1999 private medical report noted the 
downgrading of the veteran's October 1967 diagnosis to 
ulcerative proctitis was probably incorrect based upon the 
findings of the December 1967 barium enema study, this 
opinion is not probative of CUE because it was not of record 
in June 1968.  For similar reasons, service department 
medical reports added to the record, including those received 
on March 23, 1998, may not be considered as part of a CUE 
claim because they were not of record at the time of the 
decision at issue.  

The service department medical reports added to the record 
after the June 1968 rating decision, however, include an 
October 1967 medical board report noting the veteran was well 
developed and well nourished.  Laboratory testing and barium 
enema studies were normal.  The examiner noted the veteran's 
ulcerative colitis seemed to be improving slightly, but that 
there had been an exacerbation nine months earlier.  The 
diagnosis was revised to acute proctitis with ulceration.  A 
May 1969 report was also obtained noting the veteran had a 
history of some difficulty with his hiatal hernia, but that 
the disorder was relieved by milk and Amphojel and was seldom 
symptomatic.  It was further noted at that time that he 
reported one to two usually well-formed bowel movements each 
day with no blood and very few cramps.  Although these 
reports may not be considered as part of the CUE claim and 
the May 1969 report was, in fact, created after the June 1968 
rating decision, it is not undebatable even were these 
subsequently acquired service department medical records to 
be considered, that they would have warranted any increased 
evaluation.

Upon consideration of all applicable law and fact, the Board 
finds there is no probative evidence indicating that the 
correct facts were not before VA or that statutory or 
regulatory provisions applicable at the time of the June 1968 
decision were incorrectly applied.  Although the veteran's 
disability picture during the period from 1967 to 1968 is 
shown to have been quite complex and that further medical 
evaluations may have revealed additional chronic symptoms, 
the veteran's claim that VA violated a duty to assist does 
not constitute CUE.  His assertions that the evidence of 
record in June 1968 warranted a higher rating is no more than 
a disagreement as to how the evidence was weighed or 
evaluated and is not CUE.  Therefore, the Board finds that 
the June 4, 1968, rating decision establishing service 
connection for duodenal ulcer and hiatal hernia with diarrhea 
and a history of amebiasis and acute proctitis and assigning 
a 10 percent rating was not clearly and unmistakably 
erroneous and is final.  




ORDER

The June 4, 1968, decision establishing service connection 
and awarding a 10 percent disability rating for duodenal 
ulcer and hiatal hernia with diarrhea and a history of 
amebiasis and acute proctitis was not clearly and 
unmistakably erroneous; the appeal is denied.


REMAND

A review of the record reveals no VCAA notice was issued in 
this case addressing the veteran's claims for an increased 
rating for his service-connected duodenal ulcer, hiatal 
hernia, diarrhea, history of amebiasis, acute proctitis, and 
ulcerative colitis either before or after the March 2002 
rating decision awarding an increased 30 percent rating 
effective from September 13, 1999.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, an 
additional VCAA notice is required in this case specifically 
addressing what information and evidence not of record is 
needed to substantiate the claims for an increased rating and 
for an earlier effective date for the award of a 30 percent 
rating.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate a claim for an 
increased rating for service-connected 
duodenal ulcer, hiatal hernia, diarrhea, 
history of amebiasis, acute proctitis, 
and ulcerative colitis and to 
substantiate a claim for an earlier 
effective date for the award of a 
30 percent rating.  The notice as to the 
increased rating claim must should be in 
accordance with the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
This includes notification (1) that to 
substantiate his increased rating claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life, 
(2) generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life, (3) that if an increase 
in disability is found, a disability 
rating will be determined by applying 
relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  If any 
benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


			
	WAYNE M. BRAEUER	ROBERT SCHARNBERGER
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


	                         
__________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


